EXAMINER’S AMENDMENT
&
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Ann Livingston (Reg No 32,479) on 07/27/2022.

The application has been amended as follows: 
IN THE CLAIMS
2. (Currently Amended) The sensor of claim 1, further comprising a motor mechanically attached to one of the electrodes and operable to move the position of that electrode such that the distance between the electrodes may be varied.

17. (Currently Amended) A vehicle emissions sensor for detecting properties of a gas, gas mixture, or a gas or gas mixture containing particles, all collectively referred to as a “gas”, within the exhaust of a vehicle, comprising:
a flow tube;
a pair of electrodes within the flow tube, arranged such that at least a portion of the gas flows between the electrodes; and
a controller operable to apply voltage to the electrodes and to measure response data from the electrodes representing the current between the electrodes while the gas is between the electrodes;
wherein the controller is further operable to process the response data to determine 

Allowable Subject Matter
Claims 1-3, 5, 7-13, 15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to teach or suggest singly or in combination a sensor for detecting properties comprising:
“the controller is further operable to process the response data to determine a concentration of particles within the gas based on a current response prior to voltage breakdown over time as particles collect within the flow tube” in combination with the other limitations of the Claim.
Claims 2, 3, 5 and 7-10 are allowed as depending on Claim 1.
Claim 11 is allowed on the same grounds as Claim 1.
Claims 12, 13 and 15 are allowed as depending on Claim 11. 
Claim 17 is allowed on the same grounds as Claim 1.
Claims 18-20 are allowed as depending on Claim 17.

The closest prior art of record, Matsuda (US 2017/0146480), teaches in ¶[0066] & ¶[0067] and Figure 4 processing by controller 80 of current data from ammeter 62 of Figure 2 to determine the concentration of gas SO2 based on the current as shown in Figure 4, where SO2 concentration in on the x-axis and inter-electrode current on the y-axis. This happens prior to voltage breakdown as the voltage applied across the electrodes 41 and 42 is between 0.6V and 2.0V and does not invite breakdown of the electrodes.
However, SO2 is a gas and not particles within the gas, and therefore Matsuda does not teach determining “a concentration of particles within the gas”.

Korenev (US 2013/0000280) teaches measuring the concentration of particulate matter in a gas, however, it teaches the measuring while monitoring the current during the voltage breakdown and not prior to the breakdown.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHUL MAINI whose telephone number is (571)270-1099. The examiner can normally be reached M-Th, 9am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2866                                                                                                                                                                                                        08/10/2022

/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868